                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:04-CR-00060-KDB-DSC
 USA,

                Plaintiffs,

    v.                                                          ORDER

 MARTIN MORENO-RAMIREZ,

                Defendants.


         THIS MATTER is before the Court on the Government’s Motion to Dismiss (Doc. No.

9) the Indictment (Doc. No. 1) as to Defendant Martin Moreno-Ramirez without prejudice and

pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure. The Court GRANTS the

Government’s Motion.

         IT IS THEREFORE ORDERED the Indictment (Doc. No. 1) be DISMISSED without

prejudice as to Defendant Martin Moreno-Ramirez.



                                   Signed: September 27, 2019
